DETAILED ACTION
This 2nd Non-Final Office Action is in response to the amendment and / or remarks filed on January 31, 2022.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.

wherein at least in the projection position (See Figures 1 & 3), the support (104) extends form the top edge (107 & 115) of the frame (110) (See Figures 1, 2, 3 & 4).

Regarding claim 12, Estrellado discloses wherein the support (104) is offset outwards from the frame (110).

Claim(s) 1, 2, 9, 10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 4,634,032) to LaFlame.
Regarding claim 1, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an open attachment frame (11) and at least one support (i.e. Horizontal Portion of (112) in Figure 21), the support (i.e. Horizontal Portion of (112) in Figure 21) being 
wherein at least in the projection position, the support (112) extends from the top edge of the frame (11) (See Figure 21).

Regarding claim 2, LaFlame discloses wherein at least one end of the frame (11, 43 & 44) that is to be located at one of the user’s sides presents the projection (i.e. Left & Right (45) in Figure 2) that, in service, is capable of supporting loads other than the backpack (111) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (See Figure 2).

Regarding claim 9, LaFlame discloses the support (i.e. Horizontal Portion of (112) in Figure 21) is mounted on the frame (11 & 43) by means of the carriage (i.e. Diagonal Support Portion of (112) in Figure 21) of the pack-carrier (See Figure 21).

Regarding claim 10, LaFlame discloses wherein the frame portion (11, 44 & 43) is made up of at least two portions (See Figures 2 & 21).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9, 10, 11, 12, 13, 15, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame in view of (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado.
Regarding claim 1, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an attachment frame (11, 43 & 44) and at least one support (i.e. Horizontal Portion of (112) in Figure 21), the support (i.e. Horizontal Portion of (112) in Figure 21) being arrange on the frame (11, 43 & 44) in such a manner as to extend, in service, outwards from the frame (11, 43 & 44) in the projecting position that, enables the backpack (111) to rest on the support (i.e. Horizontal Portion of (112) in Figure 21), the frame (11, 43 & 44) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figure 21),
wherein at least in the projection position, the support (112) extends from the top edge of the frame (11, 43 & 44) (See Figure 21).
However, LaFlame does not explicitly disclose an open attachment frame where this is a frame that only extends partially around a user.
Estrellado teaches an open attachment frame (110) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame as taught by Estrellado with the pack-carrier of LaFlame in order to slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).



Regarding claim 2, LaFlame discloses wherein at least one end of the frame (11, 43 & 44) that is to be located at one of the user’s sides presents the projection (i.e. Left & Right (45) in Figure 2) that, in service, is capable of supporting loads other than the backpack (111) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (See Figure 2).

Regarding claim 9, LaFlame discloses the support (i.e. Horizontal Portion of (112) in Figure 21) is mounted on the frame (11 & 43) by means of the carriage (i.e. Diagonal Support Portion of (112) in Figure 21) of the pack-carrier (See Figure 21).

Regarding claim 10, LaFlame discloses wherein the frame portion (11, 44 & 43) is made up of at least two portions (See Figures 2 & 21).

Regarding claim 11, LaFlame discloses each frame portion (43 & 44) is slidably (i.e. via unlock section of (50) in Figure 2) mounted in the carriage carrying the support (112).

Regarding claim 12, LaFlame as modified by Estrellado discloses wherein the support (104) is offset outwards from the frame (110).



Regarding claim 15, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
the frame (11, 43 & 44) and at least one support (112), the support (112) being arranged on the frame (11 & 43) in such a manner as to extend, in service, outwards from the frame (11 & 43) in the projecting position (See Figure 21) that, enables the backpack (111) to rest one the support (112) (See Figure 21), the frame (11, 43 & 44) being shaped so that, in service, it extends around the back of the user and around each of the user’s sides so as to balance stresses between the user’s back and both of the user’s hips (See Figures 2 & 21),
wherein the frame (11, 43 & 44) includes two portions (11 & 43) (See Figures 2 & 21); and
wherein the support (112) is mounted on each of the two portions of the frame (11 & 43) by means of the single carriage of the pack-carrier (See Column 7, lines 66 – 68) & (See Column 8, lines 1 – 12) (See Figures 2 & 21).
However, LaFlame does not explicitly disclose an open frame.
Estrellado teaches an open frame (110) (See Figure 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame as taught by Estrellado with the pack-carrier of LaFlame in order to enhance slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).

Regarding claim 16, LaFlame discloses the pack-carrier comprising: an attachment frame (11, 43 & 44) and at least one support (112), the support (112) being arranged on the frame (11 & 43) in such a manner as to extend, in service, outwards from the frame (11, 43 & 44) in the projecting position (See Figure 21) that, enables the backpack (111) to rest on the support (112), the frame (112) being shaped so that, in service, it extends around each of the user’s hips so as to balance stresses between the user’s back and both of the user’s sides and from which there extends at least one attachment tab (13) for attaching the pack-carrier to an equipment (i.e. Strap (56) in Figure 2), wherein at least one attachment tab (13) comprises orifices.
However, LaFlame does not explicitly disclose an open attachment frame; and the at least one support includes the continuous rim that is circularly arcuate.
Estrellado teaches an open attachment frame (110); and the at least one support (104) including the continuous rim that is circularly arcuate (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame; and the at least one support includes the continuous rim that is circularly arcuate as taught by Estrellado with the pack-carrier of LaFlame in order to enhance slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).

Regarding claim 17, LaFlame discloses wherein the portion of the frame (43 & 44) are movable one to another (i.e. via Arm Portions w/ Adjustment Apertures of (43 & 44) in Figure 2) according to the carriage (See Figure 2).

Claims 3, 4, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado as applied to claim 1 above, and further in view of (U.S. Patent Number 6,789,710 B1) to Szatkowski.
Regarding claim 3, LaFlame discloses the support (112) (See Figure 21).
However, LaFlame does not explicitly disclose the support being movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position.
Szatkowski teaches the support (13) is movable between the projecting position (See Figures 5 & 8) that, in service, enables the pack to rest on the support (13), and the folded-away position (See Figures 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support movable between the projecting position that, in service, enables the pack to rest on the support, and the folded-away position as taught by Szatkowski with the pack-carrier of LaFlame in order to provide quick and easy storage when not in use.

Regarding claim 4, LaFlame as modified by Szatkowski discloses wherein the support (13) is mounted to move on the frame (12) between the projecting position (See Figures 5 & 8) and the folded-away position (See Figures 6 & 7).



Regarding claim 7, LaFlame as modified by Szatkowski discloses the pack-carrier (See Figures 6, 7 & 8) includes at least one stop (16) preventing the support (13) from tilting towards the inside of the frame (12) (See Figures 6, 7 & 8).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and (U.S. Patent Number 6,789,710 B1) to Szatkowski as applied to claim 3 above, and further in view of (U.S. Patent Number 6,053,383) to Gunderson. 
Regarding claim 6, LaFlame as modified by above does not explicitly disclose the spring tending to hold the support in its folded-away position.
Gunderson teaches the spring (11) tending to hold the support (17) in its folded-away position (See Figure 2) for the purpose of biasing the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the spring tending to hold the support in its folded-away position as taught by Gunderson with the bag-carrier of Maguire et al., in order to bias the support table in the inoperative position when not in use (See Column 3, lines 58 – 65).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame and (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado as applied to claim 1 above, and further in view of (U.S. Patent Number 9,044,081 B2) to McDonald.
Regarding claim 8, LaFlame as modified by above does not disclose wherein the support (104) is ribbed.
McDonald teaches wherein the support (46 & 64) is ribbed (48 & 50) (See Figures 6 & 7) for the purpose of providing gripping (See Column 5, lines 22 – 24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support being ribbed as taught by McDonald with the pack carrier of LaFlame in order to provide gripping (See Column 5, lines 22 – 24).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame, (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and (U.S. Patent Number 9,375,073 B2) to Orr, Jr. et al.
Regarding claim 14, LaFlame discloses the pack-carrier (See Figure 21) comprising:
an attachment frame (11, 43 & 44) and at least one support (112), the support (112) being arranged on the frame (11 & 43) in such a manner as to extend, in service, outwards from the frame (11 & 43) in the projecting position (See Figure 21) that, enables the backpack (111) to rest one the support (112) (See Figure 21), the frame 
wherein at least one end of the frame (11, 43 & 44) that is to be located at one of the user’s sides presents the projection (i.e. Left & Right (45) in Figure 2) that, in service, is capable of supporting loads other than the backpack (111) and arranged on the user’s torso or on the sides of the user’s trunk, and that balances the structure relative to loads placed behind in the backpack (111) (See Figures 2 & 21); 
wherein the projection (i.e. Left & Right (45) in Figure 2) extends in the different plane than the distal end of the frame (11, 43 & 44); and 
wherein the projection (i.e. Left & Right (45) in Figure 2) is made from the frame (11 & 43 & 44) (See Figure 21).
However, LaFlame does not explicitly disclose an open attachment frame.
Estrellado teaches an open attachment frame (110) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame as taught by Estrellado with the pack-carrier of LaFlame in order to enhance slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).
However, LaFlame does not disclose wherein the projection is made from the widening of the rim of the frame.
Orr, Jr. et al., teaches wherein the projection (i.e. Projection of (109 & 110) in Figure 7) is made from the widening of the rim (i.e. Lower Wider Width Thicker Portion of (108) in Figures 6 & 7) of the frame (108) (See Figures 6 & 7).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame, (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and (U.S. Patent Number 6,789,710 B1) to Szatkowski.
Regarding claim 18, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an attachment frame (11, 43 & 44) and at least one support (112), the support (112) being arranged on the frame (11 & 43) in such a manner as to extend, in service, outwards from the frame (11 & 43) in the projecting position (See Figure 21) that, enables the backpack (111) to rest one the support (112), the frame (11, 43 & 44) being shaped so that, in service, it extends around each of the user’s hips so as to balance stresses between the user’s back and both of the user’s sides (See Figure 21), and from which there extends at least one attachment tab (13) for attaching the pack-carrier to an equipment (i.e. (56) Straps in Figure 2).
However, LaFlame does not explicitly disclose an open attachment frame; and wherein the at least one support includes the continuous rim that is circularly arcuate
Estrellado teaches an open attachment frame (110); wherein the at least one support (104) includes the continuous rim that is circularly arcuate (See Figures 1, 2 & 3).

However, LaFlame does not disclose wherein the support is pivotally attached at the top edge of the frame.
Szatkowski teaches the support (13) is pivotally attached at the top edge of the frame (12) (See Figures 5, 6, 7 & 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the support is pivotally attached at the top edge of the frame as taught by Szatkowski with the pack-carrier of LaFlame in order to provide quick and easy storage when not in use.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,634,032) to LaFlame in view of (U.S. Patent Publication Number 2009 / 0179055 A1) to Estrellado and (U.S. Patent Publication Number 2007 / 0017945) to Willis.
Regarding claim 19, LaFlame discloses the pack-carrier (See Figure 21) comprising: 
an attachment frame (11, 43 & 44) and at least one support (112), the support (112) being arranged on the frame (11 & 43) in such a manner as to extend, in service, outwards from the frame (11 & 43) in the projecting position (See Figure 21) that, 
However, LaFlame does not explicitly disclose an open attachment frame.
Estrellado teaches an open attachment frame (110).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an open attachment frame as taught by Estrellado with the pack-carrier of LaFlame in order to enhance slide inside the users pants, trousers, shorts, skirt, or other similar lower garment (See Paragraph 0034).
However, LaFlame does not explicitly disclose wherein the support mounted on one of the two portions by means of the first carriage of the pack-carrier, and wherein the support mounted on the second of the two portions by means of the second carriage of the pack-carrier.
Willis teaches at least one support (i.e. Left & Right (14) in Figure 1A), the support (i.e. Left & Right (14) in Figure 1A) being arranged on the frame (12) in such a manner as to extend, in service, outwards from the frame (12) in the projecting position that, enables the backpack (200) to rest on the support (14) (See Figures 1A & 4), wherein the support (i.e. Left (14) in Figure 1A) is mounted on one of the two portions (i.e. Left Side Portion of (12) in Figure 1A) by means (8) of the first carriage (i.e. Left (17) in Figure 1A) of the pack-carrier (10), and wherein the support (i.e. Right (14) in Figure 1A) is mounted on the second of the two portions (i.e. Right Side Portion of (12) for the purpose of carrying the weight of a load and transferring the load to the torso (See Paragraph 0016).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the support is mounted on one of the two portions by means of the first carriage of the pack-carrier, and wherein the support is mounted on the second of the two portions by means of the second carriage of the pack-carrier as taught by Willis with the pack-carrier of LaFlame in order to carry the weight of a load and transfer the load to the torso (See Paragraph 0016).
    
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
Applicant argues, the frame (110) of Estrellado ‘055 does not comprise any portion extending around  the back of the user and around each of the user sides as in Estrellado only portion extending in front of the user sides. 
Examiner disagrees, Estrellado ‘055 teaches the frame (110) is designed to slide inside the pants (430) (or, as mentioned previously, trousers, shorts, skirts, or other similar lower garment), between the pants (430) and the body (510) of the carrier (300) (See Paragraph 0034).
Since the frame (110) of Estrellado ‘055 is designed to slide inside the pant (430) of the user, the frame (110) is also capable of sliding and being attachable (i.e. via (120) to the back of the user pants (430) and at least in part around each of the user’s sides 
It would appear that applicant is attempting to claim that their frame extends further or more around the user’s sides, however Estrellado ‘055 has a frame that is curved and goes to at least the user’s hip area and as such is considered to meet the limitation that “it extends around the back of the user and around each of the user’s sides” as from the centerline 200 it extends in either direction and would be around each side of the user and would be in on the back if it was placed in that location.
Therefore, the U.S.C. 102 rejection is maintained.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734